DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2021 has been entered.
Response to Amendment
Claims 1-3, 6-8, and 10-19 are currently pending. Claims 1, 10, 11, 13, 15, 17, and 19 have been amended.
Claim Objections
Claim 1 is objected to because of the following informalities:  “range” in line 15 should read “rate.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
The term "substantially linear" in claims 1, 15, and 19 is a relative term which renders the claim indefinite.  The term "substantially linear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for an inflation profile to be “substantially linear,” as an inflation profile is either linear or not linear. The specification does not properly define “substantially linear.” [0112] of the specification defines terms such as “about,” “approximately,” “nominally,” and the like, with regard to numerical values or relationships (perpendicularity and parallelism), but it is unclear as to whether or not these terms pertain to “linear.” Linearity is neither a numerical value nor a relationship. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donehoo et al. ‘650 (US Pub No. 2011/0152650 – previously cited) in view of Zhou et al. ‘628 (US Pub No. 2009/0118628 – previously cited) further in view of Blandino et al. ‘636 (US Patent No. 4,958,636 – previously cited).
Regarding claim 1, Donehoo et al. ‘650 teaches a device for estimating a user’s blood pressure (Abstract), the device comprising:
	an inflatable bladder defining, at least in part, a pressurizable volume (Fig. 1a blood pressure cuff 12 and [0007], [0023]);
	a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user’s appendage when the pump is activated (Fig. 1a air compressor 33 and [0025]);
	a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume ([0024]) as a function of time (Fig. 2; Pressure is graphed with time as the x-axis.); and
	a controller coupled with the pump (Fig. 1 central controller 22 and [0023]).
	Donehoo et al. ‘650 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle;
	wherein the controller is configured with instructions to gradually increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change and to gradually increase the duty cycle from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change such that an inflation profile of the inflatable bladder is substantially linear.
	Zhou et al. ‘628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. ‘628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. ‘650 to control an inflation rate of the pump by controlling a duty cycle at a first selected inflation rate and a second selected inflation rate such that an inflation profile of the inflatable bladder is substantially linear as Zhou et al. ‘628 teaches that this would aid in keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]).
	Donehoo et al. ‘650 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.
	Blandino et al. ‘636 teaches a microcomputer gradually increases a duty cycle of pump drive signals to increase pressure in a cuff (Column 6 Lines 10-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. ‘640 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 3, Donehoo et al. ‘650 further teaches wherein the inflation rate of the pump is controlled to be between about 1 mmHg per second and about 10 mmHg per second ([0036], [0041]).
Regarding claim 6, Donehoo et al. '650 in view of Zhou et al. '928 further in view of Blandino et al. ‘636, as applied to claim 1, teaches all of the elements of the current invention as stated above 
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first selected inflation rate and the second selected inflation rate of Donehoo et al. '650 in view of Zhou et al. ‘928 further in view of Blandino et al. ‘636, as applied to claim 1, to include being between about 0.1% and about 20% increase in duty cycle per second as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]). Furthermore, regarding the first rate of change and second rate of change each between about 0.1% and about 20%, it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636, as applied to claim 6, teaches all of the elements of the current invention as mentioned above except for wherein the first selected rate of change is about 1% increase in duty cycle per second and the second selected rate of change is about 5% increase in duty cycle per second.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first selected rate of change and the second selected rate of change of Donehoo et al. '650 in view of Zhou et al. '628 further in view of Blandino et al. ‘636, as applied to claim 6, to include being about 1% increase in duty cycle per second and being about 5% increase in duty cycle per second, respectively. Doing so would aid in reducing over-inflation instances associated with certain types of cuffs (Column 8 Lines 22-34). Furthermore, regarding the 1% increase in duty cycle per second and the 5% increase in duty cycle per second, it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, as shown in Fig. 3 of Donehoo et al. ’650, the controller of Donehoo et al. ’650 in view of Zhou et al. ’628 further in view of Blandino et al. ‘636 is configured with instructions to dynamically change the increase in the duty cycle from the first selected rate to the second selected rate when the pressure within the pressurizable volume reaches threshold pressure 72 ([0047] of Donehoo et al.’650).
Regarding claim 10, Donehoo et al. ‘650 teaches a controller coupled to the pump (Fig. 1 air compressor 33 and [0025]).
Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636 teaches all of the elements of the current invention as stated above except for wherein the controller is further configured with instructions to control a peak-to-peak-voltage (Vpp) of the pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636 to include controlling peak-to-peak voltage as Zhou et al. ‘628 teaches that this keeps inflation rate linear, which is ideal for optimizing the accuracy of blood pressure measurement ([0023]).
Regarding claim 11, Donehoo et al. ‘650 teaches wherein the controller is further configured with instructions to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage. When the voltage of the pump increases from zero to the voltage required to produce inflation rate 74, as seen in Fig. 3, the controller inherently increases the peak-to-peak voltage of the pump from a first peak-to-peak voltage (zero) to a second peak-to-peak voltage.
Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636, as applied to claim 10, teaches all of the elements of the current invention as stated above except for wherein the controller is configured to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage at a selected rate of change.
Zhou et al. '628 teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. '650 in view of Zhou et al. ’628 .
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Donehoo et al. ‘650 in view of Zhou et al. ‘628.
Regarding claim 15, Donehoo et al. '650 teaches a method of controlling an inflation rate of an inflatable bladder ([0048]-[0049]), the method comprising: causing an inflatable bladder to inflate using a pump and contact a user's appendage ([0004]); and
gradually increasing the duty cycle of the pump from a first duty cycle to a second duty cycle ([0046]-[0049] of Donehoo et al.’650; It is noted that the first duty cycle is interpreted as 0. The second duty cycle creates the inflation rate shown in line 74 of Fig. 3.).
Donehoo et al. '650 teaches all of the elements of the current invention as stated above except for controlling a duty cycle and a selected rate of change of the duty cycle to achieve a substantially linear inflation profile of the inflatable bladder, wherein controlling the duty cycle and the selected rate of change of the duty cycle to achieve the substantially linear inflation profile further comprises:
gradually increasing a duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change; and
gradually increasing the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change.
Zhou et al. '628 teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donehoo et al. '650 in view of Zhou et al. ’628 to include controlling a duty cycle and a selected rate of change of the duty cycle to achieve a substantially linear inflation profile as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]). 
Regarding claim 16, Donehoo et al. '650 in view of Zhou et al. '628, as applied to claim 15, teaches all of the elements of the current invention as stated above except for wherein the first selected rate of change and the second selected rate of change are each between about 0.1% and about 20% increase in duty cycle per second.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first selected inflation rate and the second selected inflation rate of Donehoo et al. '650 in view of Zhou et al. ‘928, as applied to claim 15, to include being between about 0.1% and about 20% increase in duty cycle per second as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Donehoo et al. '650 teaches obtaining pressure data indicative of a pressure within a pressurizable volume of the inflatable bladder ([0024]) as a function of time (Fig. 2; Pressure is graphed with time as the x-axis.); and, as modified by Zhou et al. ’628, gradually increasing the duty cycle of the pump from the second duty cycle to a third duty cycle ([0046]-[0049]; It is noted that the first duty cycle is interpreted as 0. The second duty cycle creates the inflation rate shown in line 74 of Fig. 3. The third duty cycle creates the inflation rate shown in line 76 of Fig. 3.). As shown in Fig. 3 of Donehoo et al. ’650, the controller of Donehoo et al. ’650 in view of Zhou et al. ’628 would change the increase in the duty cycle from the first selected rate to the second selected rate when the pressure within the pressurizable volume reaches threshold pressure 72 ([0047]).
Regarding claim 18, Donehoo et al. '650 teaches obtaining pressure data indicative of pressure within a pressurizable volume of the inflatable bladder ([0024]) as a function of time (Fig. 2; Pressure is graphed with time as the x-axis.).
Donehoo et al. ‘650 further teaches wherein the controller is configured to dynamically change the duty cycle of the pump based at least in part on the pressure data of the pressurizable volume ([0041]-[0043]). As shown in Fig. 3, from 0 to pressure point 72 is one duty cycle, from point 72 to systolic pressure 48, is another duty cycle, and from systolic pressure 48 until plateau 82, is another duty cycle.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘672 (US Pub No. 2007/0021672 – previously cited) in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636.
Regarding claim 1, Lee et al. ‘672 teaches a device for estimating a user's blood pressure (Title), the device comprising:
an inflatable bladder defining, at least in part, a pressurizable volume (Fig. 5 pressing part 120);
a pump ([0035], [0051]) in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated ([0051]);
a pressure sensor (Fig. 7 blood pressure sening portion 140) in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume as a function of time ([0046]); and
a controller coupled with the pump ([0035]).
Lee et al. ‘672 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle, wherein the controller is configured with instructions to increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change and to gradually increase the duty cycle from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change such that an inflation profile of the inflatable bladder is substantially linear.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]). Fig. 2A shows a graph of time-dependent pressure waveforms measured during an inflation-based blood pressure measurement ([0015]), which could be interpreted as “substantially linear.”

Lee et al. ‘672 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.
Blandino et al. ‘636 teaches a microcomputer gradually increases a duty cycle of pump drive signals to increase pressure in a cuff (Column 6 Lines 10-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lee et al. ‘672 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 2, Lee et al. ‘672 teaches wherein the inflatable bladder is an inflatable elastic bladder disposed about an inward-facing surface of a hole in the device, wherein the pump is configured to pressurize the pressurizable volume when a user’s finger is positioned in the hole of the device (Fig. 5 pressing part 120, cuff housing 110 and [0034], [0036]).
Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. ‘602 (US Pub No. 2015/0094602 – previously cited) in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636.
Regarding claim 1, Yamashita et al. ‘602 teaches a device for estimating a user's blood pressure (Abstract), the device comprising:
an inflatable bladder (Fig. 2 pressurizing air bladder 42 and [0035]) defining, at least in part, a pressurizable volume ([0035]);
a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated (Fig. 2 piezoelectric pump 31 and [0035]);
a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume (Fig. 2 pressure sensor 33 and [0041]) as a function of time (Fig. 4; It is noted that the cuff pressure is graphed with time as the x-axis.); and
a controller coupled with the pump (Fig. 2 control unit 20 and [0034]).
Yamashita et al. ‘602 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle, wherein the controller is configured with instructions to increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change and to gradually increase the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change such that an inflation profile of the inflatable bladder is substantially linear.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Yamashita et al. ‘602 to control an inflation rate of the pump by controlling a duty cycle to be at a first selected inflation rate and a second selected inflation rate such that an inflation profile of the inflatable bladder is substantially linear as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]).
Yamashita et al. ‘602 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.
Blandino et al. ‘636 teaches a microcomputer gradually increases a duty cycle of pump drive signals to increase pressure in a cuff (Column 6 Lines 10-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Yamashita et al. ‘602 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 10, Yamashita et al. ‘602 teaches wherein the controller is further configured to control a peak- to-peak voltage (Vpp) of the pump ([0055]).
Regarding claim 11, Yamashita et al. ‘602 teaches wherein the controller is further configured with instructions to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage at a selected rate of change ([0055]).
Regarding claim 12, Yamashita et al. ‘602 teaches wherein the first peak-to-peak voltage is between about 2 Vpp and about 10 Vpp and the second peak-to-peak voltage is between about 20 Vpp and about 40 Vpp, the selected rate of change from the first peak-to-peak voltage to the second peak-to-peak voltage being between about 2 Vpp increase per second and about 10 Vpp increase per second ([0055]).
Regarding claim 13, Yamashita et al. ‘602 teaches wherein the controller is further configured with instructions to modify a drive frequency of the pump to change the inflation rate of the pump ([0046] and [0062]).
Regarding claim 14, Yamashita et al. ‘602 teaches wherein a drive frequency of the pump is equal to or greater than about 23 kHz ([0064]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. ‘602.
Regarding claim 19, Yamashita et al. ‘602 teaches a device for estimating a user's blood pressure (Abstract), the device comprising:
an inflatable bladder (Fig. 2 pressurizing air bladder 42 and [0035]) defining, at least in part, a pressurizable volume ([0035]);
a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated (Fig. 2 piezoelectric pump 31 and [0035]), wherein an inflation rate of the pump is controllable by controlling a peak-to-peak voltage (Abstract);
a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume (Fig. 2 pressure sensor 33 and [0041]) as a function of time (Fig. 4; It is noted that the cuff pressure is graphed with time as the x-axis); and

Yamashita et al. ‘602 teaches all of the elements of the current invention as mentioned above except for a selected rate of change such that an inflation profile of the inflatable bladder is substantially linear, wherein the selected rate of change is between 2 V per second and 10 V per second.
It would have been obvious, through routine experimentation, to determine the optimal selected rate of change (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).). Furthermore, [0112] of the PGPUB of the present application recites that “substantially” may be a value or relationship indicated +/- 0.10% of that value or relationship. The controller could select the selected rate of change to be in the range of +/- 0.10% of, for example, 3 V, or 2.997 V – 3.003 V, which could be interpreted as “substantially linear.” 
Response to Arguments
Applicant argues that none of the prior art teaches “…such that an inflation profile of the inflatable bladder is substantially linear.” Examiner respectfully disagrees, as Examiner believes Zhou et al. ‘628 teaches this limitation. Applicant argues that Zhou et al. ‘628 “clearly illustrates a non-linear pressure waveform” (Page 7 of Remarks). However, the claim recites “…such that an inflation profile of the inflatable bladder is substantially linear” (emphasis added), indicating that the inflation profile is not 100% linear. It is also unclear what is considered to be “substantially linear,” as [0112] of the specification does not define this term. The terms defined in [0112] are not clearly defined as to whether or not these terms pertain to “linear.” Fig. 2A of Zhou et al. ‘628 shows an oscillometric portion of a pressure vs. time graph during an inflation period, which Examiner has interpreted as the change of 

    PNG
    media_image1.png
    395
    465
    media_image1.png
    Greyscale

The duty cycle is increased from the first selected rate of change to the second selected rate of change. When the duty cycle is increased, the inflation rate changes slightly as well but is still “substantially linear,” as indicated by the solid arrow in annotated Fig. 2A. This same argument also applies to Fig. 4 of Yamashita et al. ‘602. Furthermore, if the duty cycle is increased, it is unclear how the inflation profile could be 100% linear. As such, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quinn et al. ‘401 (US Pub No. 2007/0185401) teaches raising the pressure in an inflation chamber at a relatively linear rate ([0043]). Frankenreiter ‘577 (US Patent No. 4,984,577) teaches an inflation rate being substantially linear (Fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791